Citation Nr: 1824480	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-32 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a left hand disability, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to a rating in excess of 50 percent, prior to August 6, 2014, for service-connected PTSD.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to August 6, 2014. 


REPRESENTATION

Veteran represented by:	Daniel Smith, Attorney


ATTORNEY FOR THE BOARD

A. Haddock, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to May 1970, to include service in the Republic of Vietnam for which he received a Combat Infantryman Badge. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2012 and June 2013 decisions by the Cleveland, Ohio Department of Veterans Affairs Regional Office (RO).  

The June 2012 rating decision on appeal denied a rating in excess of 50 percent for service-connected PTSD.  Subsequent to the June 2012 rating decision, the Veteran was granted entitlement to a 70 percent rating for his service-connected PTSD, as well as entitlement to a TDIU, effective August 6, 2014.  In a September 2014 notice of disagreement, the Veteran indicated he disagreed with the effective date assigned for the 70 percent rating and the grant of TDIU.  He did not disagree with the 70 percent rating assigned.  In an October 2014 statement, the Veteran's representative provided argument concerning only the assigned effective date and conceded that the Veteran met the criteria for the 70 percent rating.  As such, the Board finds that the appeal has been limited by the Veteran to whether a rating in excess of 50 percent is warranted prior to August 6, 2014 for his service-connected PTSD and whether a TDIU is warranted prior to that date.  The issues on appeal have been characterized accordingly.


FINDINGS OF FACT

1. Resolving doubt in favor of the Veteran, his left hand disability is etiologically related to his service-connected PTSD.

2. For the entire period on appeal, the Veteran's PTSD more nearly approximates occupational and social impairment with deficiencies in most areas.

3. For the entire period on appeal, the evidence of record demonstrates that the Veteran was unemployable due to his service-connected PTSD.


CONCLUSIONS OF LAW

1. The criteria for service connection for a left hand disability have been met.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.310 (2017).

2. The criteria for a rating of 70 percent for service-connected PTSD have been met for the entire period on appeal.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017).

3. The criteria for a TDIU for the entire period on appeal have been met.  38 U.S.C. § 5110; 38 C.F.R. §§ 3.114, 3.400, 4.16 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran contends that he is entitled to service connection for a left hand disability, resulting from cutting his hand and wrist while operating a power saw, on the basis that the injury was caused by his service-connected PTSD.  Specifically, the Veteran has reported that at the time the injury occurred, he was distracted by intrusive thoughts of his service in the Republic of Vietnam and was not paying attention to his work, which resulted in cutting his wrist and hand.   

At a March 2013 VA examination, the examiner noted that the Veteran's contentions of how the injury occurred could not be substantiated by the medical evidence of record as there was no mention of PTSD or PTSD related symptoms in the in the records documenting the treatment for the injury.  As such, the examiner opined that the left hand disability was less likely than not related to his service-connected PTSD.  

The Board finds that the March 2013 examiner's opinion is of little probative weight.  The Board acknowledges that the emergency treatment records simply document that the injury occurred while operating a power saw and the course of treatment that was provided.  However, the Board finds that it is reasonable to assume that the records of emergency treatment of this nature would not contain information related to PTSD or PTSD symptoms, but would be focused on the actual injury and treatment provided.   

Notably, the medical evidence of record clearly establishes that the Veteran's PTSD manifests in frequent intrusive thoughts of his service in the Republic of Vietnam and, as a result, difficulty concentrating.  The Veteran has been consistent in his reports of being distracted by thoughts of his service when the injury occurred, including in statements he has made to his mental health providers when receiving outpatient treatment for his service-connected PTSD.  The Board notes that the Veteran is competent to describe how the injury occurred and the Board finds his statements to be credible in this regard.  

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for a left hand disability, as secondary to service-connected PTSD is at least in equipoise.  Reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for tinnitus is warranted.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Evaluation of PTSD

The Veteran's PTSD, currently rated as 50 percent disabling prior to August 6, 2014, is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  After a review of the evidence, the Veteran's symptoms more nearly approximated the criteria for a 70 percent rating, prior to August 6, 2014.

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  Coordination of rating with impairment of function will be expected in all cases.   38 C.F.R. § 4.21.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R.     § 4.7.

The rating of the same disability under various diagnoses is to be avoided.             38 C.F.R. § 4.14.  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  That diagnostic code uses the General Rating Formula for Mental Disorders, which provides that a 50 percent rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.402; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

At a May 2011 VA examination, the Veteran reported that over the last two years, his PTSD symptoms had worsened.  Specifically, he reported that thoughts of his service in the Republic of Vietnam ran "through [his] mind continuously."  He reported that he had suicidal thoughts, but none within 30 days of the examination.  He reported difficulty sleeping and frequent nightmares.  He reported that he tended to startle easily if he heard gunfire and that he avoided crowds and did not like having people behind him.  He reported that he had "memory blanks" and believed that there were "pieces of his memory missing."  He reported symptoms of guilt and alcohol abuse, and indicated on examination that he was not sure how long he would live.  He reported difficulty concentrating and gave some indication that he suffered from hypervigilance symptoms.  

On mental status examination, it was noted that the Veteran became tearful when relating his experiences in the Republic of Vietnam.  He was noted to be soft spoken, but had no unusual speech characteristics.  His mood was noted to be depressed and sad at times, and anxious and tearful at times.  There were no problems noted with attention, other than becoming distracted when sharing his traumas.  He was noted to be oriented to person, place, and time and his thought processes were generally clear and focused.  Thought content was appropriate and there was no evidence of delusions.  His intelligence was noted to be average, with fair judgement and insight.  The Veteran endorsed symptoms of auditory hallucinations, but it was noted that there was no evidence of hallucinations.  

Also of record are extensive VA mental health treatment records which document symptoms consistent with those noted on VA examination.  

Based on the evidence of record, the Board finds that the Veteran is entitled to a disability rating of 70 percent for his service-connected PTSD for the entire period on appeal.  In this regard, the Board notes that the Veteran suffers from chronic PTSD symptoms of sleep impairment, nightmares, difficulty concentrating, memory problems, auditory hallucinations, avoidance, hypervigilance, and suicidal ideation.  Further, the Board notes that these symptoms mirror the symptoms that were documented in the August 6, 2014 VA examination report, which formed the basis of the grant of a 70 percent rating for service-connected PTSD, effective the date of that examination.  As such, the Board finds that, for the entire period on appeal, the Veteran's PTSD symptomatology more closely approximates the criteria contemplated by the 70 percent disability evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

The Board acknowledges that the symptoms described in the May 2011 VA examination report and his outpatient VA mental health records do not indicate that the Veteran experiences all of the symptoms associated with a 70 percent disability evaluation for PTSD.  However, the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, a finding that there is occupational and social impairment resulting in deficiencies in most areas is sufficient to warrant a 70 percent disability evaluation for the period on appeal, even though all the specific symptoms listed for a 70 percent evaluation are not manifested.

As the Veteran, and his representative, specifically limited the appeal to whether a 70 percent rating can be assigned prior to August 6, 2014, the Board finds that this decision represents a full grant of the benefit sought on appeal with regard to the issue of an increased rating for service-connected PTSD.  

TDIU 

The Veteran contends that he is entitled to a TDIU prior to August 6, 2014, as he has been unemployable since he filed his notice of disagreement with the 50 percent rating assigned for his PTSD in the 2012 rating decision.

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a TDIU because of subjective factors that the objective rating does not consider.  Vittese v. Brown, 7 Vet. App. 31 (1994).

The evidence of record shows that the Veteran has been unable to maintain employment since September 2010.  The record suggests that even prior to September 2010, the Veteran's employment history was irregular and in statements of record, he has indicated that prior to his unemployment, he had started working less frequently due to his PTSD symptoms.  There is no evidence in the record that the Veteran has ever had permanent or regular employment during the period on appeal.  

Based on the grant of the increased rating herein, assigning the Veteran a 70 percent rating for his PTSD for the entire period on appeal, which dates back to April 15, 2011, the Board notes that he meets the criteria for a TDIU as of that date.  Therefore, as the evidence shows that the Veteran has been unable to secure or follow a substantially gainful occupation during the entire period on appeal, entitlement to TDIU is granted as of the date that the Veteran met the schedular requirements for consideration for TDIU on April 15, 2011.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a left hand disability is granted. 

Entitlement to a 70 percent rating, effective April 15, 2011, for service-connected PTSD is granted. 

Entitlement to a TDIU, effective April 15, 2011, is granted.



____________________________________________
J. Schulman
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


